Peremptory mandamus order reversed upon the
law and the facts, with ten dollars costs and disbursements, and motion denied, with fifty dollars costs, upon the ground that the owner of the property sought to be removed is a necessary party to an action or proceeding seeking a removal of property claimed to have been erected in violation of law. (Matter of Green v. Miller, 249 N. Y. 88; Matter of City of New York, 122 App. Div. 741; People ex rel. Cooke v. Stewart, 77 id. 181; People ex rel. Walsh v. Kleinert, 200 id. 836.) Many of the allegations of the petition, in so far as they charge the owner or lessee of the grounds with the maintenance of a nuisance in the manner in which dog racing is conducted, are wholly immaterial. Whether the grandstands complained of are or are not a nuisance per se may be an issue to be determined when the owner is heard. It may also be a question, not now necessary for determination, whether the proceeding should not be in accordance with section 652 of the Building Code, * relating to judicial remedies for the illegal erection of a structure. Lazansky, P. J., Rich, Young, Kapper and Seeger, JJ., concur.

 See Code of Ordinances of City of New York, chap. 5, § 652. — ■ [Rep.